Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/566912, Detachable Guitar Support, filed 9/11/2019.  Claims 1 and 3-19 are pending.  This Final Office Action is in response to applicant's reply dated 1/5/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how limit hinge 100 is connected to the legs or how the angle is limited. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
no threads depicted on any of the portions, but the specification and drawings further teach the posts connected to the locking portion 50 and 60 so it is not clear what portions are threadedly connected. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter will be permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because removing the language “removably connected” in para [0035]-[0037] changes the scope of the originally disclosed invention and therefore is considered new matter.
The disclosure is objected to because amendments to the specification regarding  the connection of the first and second rods with the legs has introduced new matter. The drawings do not depict any kind of threading on any of the elements so therefore cannot be relied upon for support. The original specification disclosed in para [0025]-[0026] that the first and second rods (30,40) pass through the first/second and third/fourth holes respectively, and then is threadedly connected to the leg. However this fails to specify which portion on the rods/legs are threaded. Para [0027]-[0033] further specified that the first rod 30 includes a first positioning post 31 received in the first locating hole 11 and a second positioning post 32 that “passes through the second locating hole 12 to threadedly connect to the second locating hole 12”. Additionally it is taught that the second rod 40 includes a third positioning post 41 received in the third locating hole 21 and a fourth positioning post 42 that “passes through the fourth locating hole 22 to threadedly connect to the fourth locating hole 22”. 
Posts 32 and 42 are also described as threaded into 50 or 60. In order to overcome the rejections, the Applicant amended para [0027]-[0029] and [0031]-[0033] to instead disclose that the first positioning post 31 is threadedly connected to the first locating hole 11, and the third positioning post 41 is threadedly connected to the third locating hole 21. This is new matter as not previously disclosed in the specification nor 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Regarding Claims 1, 4, 11, and 19:
-The threaded connections of the first and second supporting rods are not clear as originally disclosed, and the amendments to the claim contain new matter. Therefore, the connections are still unclear.

Regarding Claims 1, 11, and 19:
-The first supporting rod is defined as having a first positioning post and a second positioning post fixedly connected to an end of the first positioning post away from the first support rod. First, the first positioning “post” is not exactly a post, but rather just a small portion with a slightly larger diameter. Secondly, it is not clear how the second positioning post can be connected to an end of the first positioning post “away from the first supporting rod” if the supporting rod is what is being defined.

Regarding Claims 3, 5, 12, and 13:
-It is claimed that the second and fourth positioning posts respectively pass through the second and fourth locating hole and connect to the first and second clamping grooves. This is unclear since the threaded connections of the supporting rods with the legs are unclear as explained above, and since the amendments contain new matter, the connections are still unclear.



Regarding Claim 4:
-The second supporting rod is defined as having a third positioning post and a fourth positioning post fixedly connected to an end of the third positioning post away from the second support rod. First, the third positioning “post” is not exactly a post, but rather just a small portion with a slightly larger diameter. Secondly, it is not clear how the fourth positioning post can be connected to an end of the third positioning post “away from the second supporting rod” if the supporting rod is what is being defined.


Regarding Claims 12, 14, and 15:
-The subject matter claimed is identical to the subject matter already claimed in claims 3, 6, and 7 that also depend from Claim 1.

Regarding Claim 19:
-The phrase “the first limiting plate is capable of being limited to stop the rotation thereof” is indefinite. First, the term “thereof” makes it unclear what element is being referred to. Secondly, it is not clear how the first limiting plate is limited to stop since neither the specification nor drawing disclose any structure having this capability.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,836,552 (Yu) in view of US 5,959,225 (Hsu).
Regarding Claim 1, as best understood, Yu teaches a detachable guitar support comprising:
a first leg (31/36) comprising a first locating hole (313 into front wall of hollow leg 31; Figure 2) and a second locating hole (313 on the rear wall of hollow leg 31) connected with the first locating hole and passing through the first leg (for 41 to pass through);
a second leg (32) with an upper end thereof being rotatably connected to an upper portion of the first leg (via 314/324/33; Figures 1 and 2), the second leg (32) comprising a third locating hole (323 into front wall of hollow leg 32; Figure 2) and a fourth locating hole (323 on the rear wall of hollow leg 32) connected with the third locating hole and passing through the second leg (for 42 to pass through);

a second supporting rod (42) passes through the third locating hole and the fourth locating hole in turn and then connects to the second leg (as depicted in Figures 1 and 2).
Yu does not specifically teach that the engagement of the first and second supporting rods with the legs is a threaded connection. However, Hsu, which is also drawn to a guitar support with first and second legs (11,11) having first and second supporting rods respectively connected to the legs (13,13), and the supporting rods each comprising first (unthreaded portion of 131 to the left of the threads) and second (threaded portion of 131) positioning posts (see portion of 13 that attaches to the legs), further teaches that the first and second supporting rods are threadedly connected to The Examiner notes that the specific threaded connection locations included in the amendment was new matter and therefore was not given patentable weight since none of it was supported by the original disclosure.
Regarding Claims 3 and 12, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claim 1, and Hsu further teaches wherein the detachable guitar support further comprises a first locking portion (nut connected to 131) provided with a first clamping groove (opening to receive threaded shaft), the second positioning post passing through the second locating hole and then extending into the first clamping groove to connect in the first clamping groove (Figure 5).
Regarding Claim 4, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claim 3, and Hsu further teaches wherein the second supporting rod (other 13) comprises a third positioning post (unthreaded portion of 131) and a fourth positioning post (threaded portion; same structure of 131 attached other 13 to second leg) that are formed on an end thereof, the fourth positioning post (threaded portion) is fixedly connected to an end of the third positioning 
Regarding Claims 5 and 13, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claims 4 and 1, and Hsu further teaches wherein the detachable guitar support further comprises a second locking portion (nut that attached to end of 131) provided with a second clamping groove (opening to receive threaded shaft), the fourth positioning post passing through the fourth locating hole and then extending into the second clamping groove to connect in the second clamping groove (Figure 5).
Regarding Claims 6 and 14, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claim 1, and Yu further teaches wherein the detachable guitar support further comprises a loose-leaf hinge (311/321/33; Figure 2) connected between the upper portion of the first leg (31/36) and the upper end of the second leg (32), the loose-leaf hinge comprising a first installing plate (311) tightly fixed with the upper portion of the first leg (31; Figure 2), and a second installing plate (321) rotatably connected to the first installing plate (via 33) and tightly fixed with the upper end of the second leg (32).
Regarding Claims 8 and 16, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claims 4 and 1, and Yu further teaches wherein the detachable guitar support further comprises a third supporting rod (21/211; Figure 2) and a fifth positioning post (364) threadedly connected to the third supporting rod, the first leg (31/36) comprising a first arc-surface formed on its bottom portion thereof (see Figure 2 showing an arc-surface on the bottom surface of 36 that contacts 21) and a first mounting hole (363) formed on the first arc-surface, the fifth positioning post (364) passing through the third supporting rod (at 212) and then extending into the first mounting hole (363) to threadedly connect to the first mounting hole (via nut attached to end of 364) so that the third supporting rod (21/211) is attached onto the first arc-surface. (as depicted in Figure 1).
Regarding Claims 9 and 17, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claims 4 and 1, and Yu further teaches wherein the detachable guitar support further comprises a fourth supporting rod (22). Yu does not specifically teach a sixth positioning post threadedly connected to the fourth supporting rod, the second leg comprising a second arc-surface formed on its bottom end thereof and a second mounting hole formed on the second arc-surface, the sixth positioning post passing through the fourth supporting rod and then extending into the second mounting hole to threadedly connect to the second mounting hole so that the fourth supporting rod is attached onto the second arc-surface. However, Yu teaches all of these elements on the first leg as claimed in claim 8. Yu is silent as to the connection of the second leg. Hsu teaches each of the legs being detachably connected to the third and fourth supporting rods (12,12). Therefore, it would have been obvious St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claims 10 and 18, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claims 4 and 1, and Yu further teaches wherein the first supporting rod (41) comprises a first bending portion (central portion of 41) formed on a central portion of the first supporting rod, and the second supporting rod (42) comprises a second bending portion (central portion of 42) formed on a central portion of the second supporting rod, both the first bending portion and the second bending portion bent downward to receive a guitar therein (as depicted in Figure 5).

Regarding Claim 11, as best understood, Yu teaches a detachable guitar support comprising:
a first leg (31/36) comprising a first locating hole (313 into front wall of hollow leg 31; Figure 2) and a second locating hole (313 on the rear wall of hollow leg 31) connected with the first locating hole and passing through the first leg (for 41 to pass through);

a first supporting rod (41) comprising a first positioning post (half of the horizontal portion that engages the leg and is connected to the U-shaped portion of 41) and a second positioning post (half of the horizontal portion that engages the leg and is a free end) that are formed on an end thereof, the second positioning post (free end) being fixedly connected to an end of the first positioning post away from the first supporting rod, the first positioning post being connected to the first locating hole and received in the first locating hole (Figure 1 showing the horizontal portion engaging the first locating hole, therefore “connected and received”), the second positioning post passing through the second locating hole to be received in the second locating hole (Figure 5 showing a rear view with the second positioning post passing through and being received in the second positioning hole), so that the first supporting rod being connected to the first leg (Figure 1); and 
a second supporting rod (42) comprising a third positioning post (unthreaded portion of 131) and a fourth positioning post (threaded portion; same structure of 131 attached other 13 to second leg) that are formed on an end thereof, the fourth positioning post (threaded portion) is fixedly connected to an end of the third positioning post away from the second supporting rod, the third positioning post (unthreaded portion) is connected 
Yu does not specifically teach that the engagement of the first and second supporting rods with the legs is a threaded connection. However, Hsu, which is also drawn to a guitar support with first and second legs (11,11) having first and second supporting rods respectively connected to the legs (13,13), and the supporting rods each comprising first (unthreaded portion of 131 to the left of the threads) and second (threaded portion of 131) positioning posts (see portion of 13 that attaches to the legs), further teaches that the first and second supporting rods are threadedly connected to the legs (See Figure 5 showing threaded portion 131). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a threaded connection as taught by Hsu to attach the supporting rods of Yu since a threaded connection is a well-known method of attachment which allows removal of the supporting rod as needed but securely attaches the supporting rod during use to prevent inadvertent disconnection from the legs which could result in damage to the guitar. The Examiner notes that the specific threaded connection locations included in the amendment was new matter and therefore was not given patentable weight since none of it was supported by the original disclosure.

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Hsu, and further in view of US 8,146,870 (Cooper).

Regarding Claims 7 and 15, as best understood, Yu and Hsu combined teach the detachable guitar support as claimed in claim 1, but do not specifically teach wherein the detachable guitar support further comprises a limiting hinge which comprises a first limiting plate tightly fixed with the first leg, and a second limiting plate rotatably connected to the first limiting plate and tightly fixed with the second leg. However, Cooper, which is also drawn to a detachable guitar support comprising two legs pivotably connected to one another via a hinge at upper ends of the legs (Figure 4), further teaches wherein the detachable guitar support further comprises a limiting hinge (80; Figures 4 and 6) which comprises a first limiting plate (right plate of 80 in Figure 6) tightly fixed with the first leg (40), and a second limiting plate (left plate of 80 in Figure 6) rotatably connected (via pivot) to the first limiting plate and tightly fixed with the second leg (50). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a limiting hinge as taught by Cooper on the guitar support of Yu and Hsu combined, in order to prevent further spreading of the legs if the upper hinge becomes inadvertently loosened.
	
Regarding Claim 19, as best understood, Yu teaches a detachable guitar support comprising:

a second leg (32) with an upper end thereof being rotatably connected to an upper portion of the first leg (via 314/324/33; Figures 1 and 2), the second leg (32) comprising a third locating hole (323 into front wall of hollow leg 32; Figure 2) and a fourth locating hole (323 on the rear wall of hollow leg 32) connected with the third locating hole and passing through the second leg (for 42 to pass through);
a first supporting rod (41) comprising a first positioning post (half of the horizontal portion that engages the leg and is connected to the U-shaped portion of 41) and a second positioning post (half of the horizontal portion that engages the leg and is a free end) that are formed on an end thereof, the second positioning post (free end) being fixedly connected to an end of the first positioning post away from the first supporting rod, the first positioning post being connected to the first locating hole and received in the first locating hole (Figure 1 showing the horizontal portion engaging the first locating hole, therefore “connected and received”), the second positioning post passing through the second locating hole to be received in the second locating hole (Figure 5 showing a rear view with the second positioning post passing through and being received in the second positioning hole), so that the first supporting rod being connected to the first leg (Figure 1); and wherein 

Yu does not specifically teach that the engagement of the first and second supporting rods with the legs is a threaded connection. However, Hsu, which is also drawn to a guitar support with first and second legs (11,11) having first and second supporting rods respectively connected to the legs (13,13), and the supporting rods each comprising first (unthreaded portion of 131 to the left of the threads) and second (threaded portion of 131) positioning posts (see portion of 13 that attaches to the legs), further teaches that the first and second supporting rods are threadedly connected to the legs (See Figure 5 showing threaded portion 131). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a threaded connection as taught by Hsu to attach the supporting rods of Yu since a threaded connection is a well-known method of attachment which allows removal of the supporting rod as needed but securely attaches the supporting rod during use to prevent inadvertent disconnection from the legs which could result in damage to the guitar. The Examiner notes that the specific threaded connection locations included in the amendment was new matter and therefore was not given patentable weight since none of it was supported by the original disclosure.
Yu and Hsu combined do not specifically teach wherein the detachable guitar support further comprises a limiting hinge which comprises a first limiting plate tightly fixed with the first leg, and a second limiting plate rotatably connected to the 
However, Cooper, which is also drawn to a detachable guitar support comprising two legs pivotably connected to one another via a hinge at upper ends of the legs (Figure 4), further teaches wherein the detachable guitar support further comprises a limiting hinge (80; Figures 4 and 6) which comprises a first limiting plate (right plate of 80 in Figure 6) tightly fixed with the first leg (40), and a second limiting plate (left plate of 80 in Figure 6) rotatably connected (via pivot) to the first limiting plate and tightly fixed with the second leg (50); when the first leg (40) is rotated relative to the second leg (50), the first limiting plate is also driven by the first leg to rotate relative to the second limiting plate until an angle between the first limiting plate and the second limiting plate is 180 degree (as depicted in Figure 6), the first limiting plate is capable of being limited to stop the rotation thereof (by the structure on the right plate in Figure 6 where the numeral 80 is pointing to).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a limiting hinge as taught by Cooper on the guitar support of Yu and Hsu combined, in order to prevent further spreading of the legs if the upper hinge becomes inadvertently loosened.


Response to Arguments

The Examiner has fully considered the Applicant’s arguments but they are not persuasive as the Applicant is arguing about threaded connections that were not previously disclosed in the specification or drawings and are therefore new matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632